                    Case 3:20-cv-00080-LS Document 29 Filed 03/25/20 Page 1 of 1
NAME, ADDRESS & TELEPHONE NUMBER OF ATTORNEY(S) OR PRO SE




                                        UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS–EL PASO


FOX CUSTOM RESTORATIONS, INC                                                EP:20-CV-80-LS
                                                     Plaintiff(s)

                                                                      STATEMENT OF CONSENT TO PROCEED
CWS MARKETING GROUP et al
                                                                      (For use in Direct Assignment of Civil Cases to
                                                   Defendant(s).                 Magistrate Judges Only)

       THIS CONSENT FORM SHALL BE USED ONLY FOR CASES IN WHICH A MAGISTRATE JUDGE IS
                           INITIALLY ASSIGNED PURSUANT TO STANDING ORDER

In accordance with Standing Order Number 001, Fed.R.Civ.P. 73 and 28 U.S.C. § 636(c), the above-captioned civil
matter has been assigned to Magistrate     Judge Leon. Schydlower                   . All parties to the above-captioned civil
matter are to select one of the following two options and return the Consent Form to Consents EP@txwd.uscourts.gov or mail
to Clerk’s Office, Attention: Consents, U.S. District Court, 525 Magoffin Ave., Suite 105, El Paso, TX 79901-2578, within 30
days from the date the Consent Form was sent. Do not e-file this completed form in the case. This Consent Form was sent on
March 25, 2020
________________.

        The party or parties listed below to the above-captioned civil matter consent pursuant to the provisions of Standing
        Order 19-1, 28 U.S.C. § 636(C) and Fed.R.Civ.P. 73(b), to have the assigned Magistrate Judge conduct all further
        proceedings in this case, including trial and entry of final judgment.

        Any appeal from a judgment of the assigned Magistrate Judge shall be taken to the United States Court of Appeals
        in the same manner as an appeal from any other judgment of the District Court in accordance with 28 U.S.C.
        § 636(c)(3).
        The party or parties listed below to the above-captioned civil matter do not consent to proceed before the
        assigned Magistrate Judge.

        The party or parties listed below acknowledge that they are free to decline consent without adverse substantive
        consequences.

Name of Counsel (OR Party if Pro Se)                  Signature and Date              Counsel for (Name of Party or Parties)




                   STATEMENT OF CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE
                             (For use in Direct Assignment of Civil Cases to Magistrate Judges only)
